Citation Nr: 1233961	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran is not rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely April 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for a TDIU, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  Although the letter did not include notice in compliance with Dingess, the Veteran is not prejudiced by any untimeliness in such notice as the issues of disability rating and effective date are not reached by this decision.  Moreover, the April 2012 Supplemental Statement of the Case (SSOC) included the rating criteria for a higher rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), and the Veteran had 60 days from the date of the SSOC to submit additional evidence.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA opinion, and the Veteran's statements.  

Two VA opinions were obtained in November 2011 with regard to the question of whether the Veteran's service-connected disabilities render him unemployable.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 VA opinions obtained in this case are adequate as to the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as comprehensive physical and psychological evaluations of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical and psychological examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the TDIU claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).
TDIU Analysis

In this case, the Veteran claims that his service-connected PTSD and tinnitus have rendered him unable to secure or follow a substantially gainful occupation.  Specifically, he has stated that he retired in 2005 from his job of nearly 20 years as a warehouse checker, which involved heavy lifting and loading onto trucks, and that he does not believe that any employer will hire him with his current PTSD symptoms.          

In this case, service connection has been established for PTSD, evaluated as 50 percent disabling from November 12, 2008, and tinnitus, evaluated as 10 percent disabling from September 18, 2007.  The Veteran has a combined disability evaluation of 60 percent from November 12, 2008, forward.  

Thus, the combined schedular rating criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements (as well as those of his representative) showing his belief that he is unemployable due to his service-connected disabilities.  As mentioned above, he retired in 2005 from his job as a warehouse worker that involved heavy lifting.  His applications for a TDIU, VA Form 21-8940, submitted in February and March 2009, indicate that he has not tried to obtain employment since retirement.  The Veteran has also submitted several statements from family members to support his contention that he is unemployable.  In 2009 letters, his daughter, wife, and sister-in-law wrote that the Veteran no longer engaged in the recreational activities he used to enjoy, such as gardening, hunting, and fishing, and that his PTSD symptoms had worsened since his retirement.         

The evidence weighing against the Veteran's claim for TDIU includes the Veteran's own statements at VA examinations regarding the reasons for his retirement in 2005, which conflict with his contentions made in the course of his claim that he is unemployable due to PTSD.  At a January 2009 VA psychological examination, the Veteran stated that he retired several years ago due to physical limitations.  At the November 2011 VA psychological examination, when asked what symptoms, disabilities, or conditions caused him to be unable to work, he replied that he had emphysema, was borderline diabetic, had knee operations, and had back problems.  The VA examiner then asked the Veteran if there was anything else that kept him from working, to which the Veteran replied in the negative.  When asked how PTSD impacts his ability to work, the Veteran replied that, "PTSD wouldn't stop you from working in my opinion...as far as I'm concerned PTSD doesn't have anything to do with work...if that was the case anybody that went to Vietnam wouldn't have done any kind of work after they got back."  Notably, the Veteran's February and March 2009 claim forms, VA Form 21-8940, indicate that he has not tried to obtain employment since his retirement in 2005.   

In addition, the November 2011 VA psychological examiner opined that the Veteran's PTSD had only a mild impact on his ability to work.  Specifically, the examiner noted that the PTSD symptoms did not appreciably interfere with his former work performance.  The examiner acknowledged that, if the Veteran were to attempt to work today, he may have some mild difficulty sustaining effective work relationships due to social withdrawal and irritability.  Moreover, his nighttime sleep disturbance may exacerbate daytime fatigue and irritability.  Finally, the Veteran may have some difficulty managing prolonged stressful work conditions.  The examiner noted that PTSD symptoms would similarly impact his ability to engage in physical and sedentary employment.

Further, a different November 2011 VA examiner, who conducted a general medical examination, opined that the Veteran's non-service-connected disabilities, including emphysema, right knee disorder, lower extremity sensory neuropathy, and low back problems, precluded him from performing heavy physical or repetitive work.  The examiner noted that the Veteran was mentally alert and capable of sedentary employment.  The 2011 VA opinions are consistent with the Veteran's statements that he retired due to physical limitations.    

In contrast to the letters from family members, VA treatment notes indicate the Veteran has continued to enjoy recreational activities, including housework and gardening, since retirement.  Specifically, an April 2010 VA treatment note indicates the Veteran had been "working long hours," presumably doing work around the house.  A separate April 2010 treatment note indicates the Veteran kept himself very busy with hobbies and household-related work that he believed had been very therapeutic.  He also stated that he was an avid reader and that he enjoyed keeping his mental faculties sharp by challenging himself both mentally and physically.  An April 2011 VA treatment note indicates the Veteran stayed busy on his farm and around the house.  Global Assessment of Functioning (GAF) scores have not been less than 60 in the last several years, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.  

Finally, at a January 2008 VA audiological examination, the Veteran described constant tinnitus, but did not report that his tinnitus caused problems at work, nor did the VA examiner opine that tinnitus rendered the Veteran unable to secure or maintain substantially gainful employment.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  The evidence of record shows that the Veteran retired in 2005 due to physical limitations secondary to non-service-connected knee and back disabilities.  Moreover, the November 2011 VA opinions are competent and probative medical evidence because they are based on a factually accurate history and a thorough physical and psychological examination and interview of the Veteran.  The VA reports assessed and offered an opinion regarding the occupational impairment caused by both the service-connected and non-service-connected disabilities.  It appears the VA examiners were informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  Notably, no clinician has stated that the Veteran is unemployable due to his service-connected disabilities.  

The Board has weighed and considered the Veteran's statements that his service-connected disabilities have rendered him unable to work; however, the VA opinions and the Veteran's own statements are strong evidence to the contrary.  The weight of the lay and medical evidence demonstrates that the Veteran is not unable to secure substantially gainful employment due to his service-connected disabilities. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


